DETAILED ACTION
This is a first action following a Request for Continued Examination dated 12 July 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previously presented claims 1-3, renumbered to claims 2-5, respectively, are considered cancelled.
Newly submitted claims 1-8, renumbered to claims 6-13, respectively, are pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021, has been entered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are 
Misnumbered claims 1-8 have been renumbered 6-13, respectively.  Applicant should also note that the status of all claims must be provided (e.g., “cancelled”, “new”, etc.).  See MPEP 714 and 37 CFR 1.121(c).

Drawings
Applicant’s replacement drawing is entered.

The drawings are objected to because the drawings must be free from stray marks.  The drawing sheet has numerous specs on the sheet and a solid black line extends from one short edge of the sheet to the other and is not part of the actual figure.  These should not be present.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The amendment filed 12 July 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: as an initial matter, the language under the substitute specification headings labeled “description of Related Art”, “Brief Summary of the Invention” and “Brief description of the Drawings” is either description of prior art, which is already admitted to be in existence, or are features not considered new matter.  The language under the “Detailed Description of the Invention”, however, is replete with language that is considered new matter.  See 37 CFR 1.132 and MPEP 2163.06 and 2163.07 which discusses New Matter.  The disclosure directed to the present invention must be present in the originally filed disclosure, or it may be considered new matter.  For example, the originally filed disclosure dated 38 March 2019, does not expressly or inherently disclose the top and bottom surfaces are rectangular (page 6), the angle of the surfaces is perpendicular, and the right trapezoid shapes.  Further, the material of the pillow, including “memory foam”, did not appear in the originally filed disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
35 USC 112(a) – new matter:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  Each of the comments addresses a new matter issue under this heading.

Claim 6: A pillow apparatus comprising:
at least one inclined (new matter as only one inclined surface is shown and “at least” indicates more than one may be present) rectangular (no language is provided to conclusively denote the shape is rectangular) top surface
a flat rectangular (this has the same issue as above) bottom surface (no language is provided in the disclosure to denote the bottom surface is flat) and 
four surfaces each having a different common boundary (indefinite as to this limitation is met as written, as “common boundary” as written is interpreted as though they would share the same boundary) with the inclined rectangular top surface and a different common boundary (same issue as above) with the flat rectangular bottom surface.

Claim 7: The apparatus of claim 1, wherein:
two of the four surfaces have the following properties:		they are opposite each other
one of which has a greater height than the other and forms an acute angle with the inclined rectangular top surface,
one of which has a lesser height than the other and forms an obtuse angle with the inclined rectangular top surface,
both of which are perpendicular (the disclosure, including the drawings, do not conclusively provide that the angle is perpendicular) to the flat rectangular bottom surface and
both of which have the shape of a rectangle (“rectangle” has the same issue as above).

the other two of the four surfaces have the following properties:
they are opposite each other,
both of which are perpendicular to the flat rectangular bottom surface and 
both of which have the shape of a right trapezoid resting on the leg of the trapezoid that forms a right angle with each of the bases of the trapezoid.  This claim has the same issues as those addressed with claim 7 above which will not be repeated here for brevity.

Claim 9: The apparatus of claim 6 wherein:
the height of the shorter rectangular surface from surface 3 to surface 2 ranges from one fourth to ten inches,
the height of the taller rectangular surface from surface 3 to surface 2 ranges from one to twelve inches
the length from surface 5 to surface 4 ranges from twelve to sixty inches
the width from surface 6 to surface 7 ranges from five to thirty inches and 
the angel of inclination of the inclined rectangular top surface ranges from one to forty five degrees.  No language is provided in the original disclosure regarding specific dimensions and angles.

Claim 10: The apparatus of claim 1 wherein the apparatus is made from very soft memory foam.  No language is provided in the original disclosure regarding materials.

Claim 12: The apparatus of claim 11 wherein the angle of inclination of the inclined top surface ranges from one to forty five degrees.  This claim has the same issues addressed in claim 9 above.

Claim 13: The apparatus of claim 6 wherein the apparatus is made from very soft memory foam.  This claim has the same issues addressed in claim 10 above.

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.


35 USC 112(b) – indefiniteness:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 12 and13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  Repeat instances of the same issue will not be repeated here for brevity.

Claim 6: A pillow apparatus comprising:
at least one inclined rectangular top surface
a flat rectangular bottom surface and 
four surfaces each having a different common boundary with the inclined rectangular top surface and a different common boundary with the flat rectangular bottom surface.  The language addressing the common boundary is indefinite because as written it appears the different surfaces share the same boundary.

Claim 7: The apparatus of claim 1, wherein:
two of the four surfaces have the following properties:	
they (pronouns should not be used in place of the actual limitation for clarify) are opposite each other
one (a second example of not using the original language; indefinite as to what “one” references) of which has a greater height than the other and forms an acute angle with the inclined rectangular top surface,
one (indefinite for reasons previously provided) of which has a lesser height than the other and forms an obtuse angle with the inclined rectangular top surface,
both (indefinite as to what “both” references) of which are perpendicular to the flat rectangular bottom surface and
both of which (“both of which” is indefinite for the same reasons as “one” above) have the shape of a rectangle.

Claim 8: The apparatus of claim 6 wherein:
the other two (this claim depends directly from the independent claim, so it is unclear what “the other two” references) of the four surfaces have the following properties:
they are opposite each other,
both of which are perpendicular to the flat rectangular bottom surface and 
This claim has the same issues raised with claim 7 above.

Claim 9: The apparatus of claim 6 wherein:
the height of the shorter rectangular surface from surface 3 to surface 2 (indefinite as to what “3” and “2” references) ranges from one fourth to ten inches,
the height of the taller rectangular surface from surface 3 to surface 2 ranges from one to twelve inches
the length from surface 5 to surface 4 ranges from twelve to sixty inches
the width from surface 6 to surface 7 ranges from five to thirty inches and 
the angle of inclination of the inclined rectangular top surface ranges from one to forty five degrees.  The numbers in the claim render the limitations indefinite as it is unclear what the numbers reference; the drawings and specification are not read into the claim.

Claim 10: The apparatus of claim 6 wherein the apparatus is made from very soft (indefinite as to the metes and bounds of what constitutes “very soft” as this is a relative term) memory foam.

Claim 12: The apparatus of claim 11 wherein the angle of inclination of the inclined top surface ranges from one to forty five degrees. (indefinite as no base reference is provided to determine with what the surface has the claimed angle range)

Claim 13: The apparatus of claim 11 wherein the apparatus is made from very soft memory foam.  Indefinite for the same reasons as claim 10 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 6-8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata (U.S. Patent 7,966,679).  The claims are interpreted as best understood.

Claim 6: Sakata discloses a pillow apparatus comprising:
at least one inclined rectangular top surface (10)
a flat rectangular bottom surface (12) and 
four surfaces (as shown) each having a different common boundary with the inclined rectangular top surface and a different common boundary with the flat rectangular bottom surface (as shown).

Claim 7: Sakata discloses the apparatus of claim 6, wherein:
two of the four surfaces have the following properties:	
they are opposite each other (the front and back surface as provided)
one of which has a greater height than the other and forms an acute angle with the inclined rectangular top surface (as shown),

both of which are perpendicular to the flat rectangular bottom surface (as shown and best understood) and
both of which have the shape of a rectangle (as shown and provided).

Claim 8: Sakata discloses the apparatus of claim 6 wherein:
the other two of the four surfaces (the trapezoidal surfaces) have the following properties:
they are opposite each other (as shown),
both of which are perpendicular to the flat rectangular bottom surface (as shown and provided) and 
both of which have the shape of a right trapezoid resting on the leg of the trapezoid that forms a right angle with each of the bases of the trapezoid (as shown and best understood).

Claim 11: Sakata discloses a pillow apparatus comprising at least one inclined top surface (as shown in Fig. 1, generally).

Claim 12: Sakata discloses the apparatus of claim 11 wherein the angle of inclination of the inclined top surface ranges from one to forty five degrees (Col. 10, line 22).

Claim(s) 6-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (U.S. Publication 2014/0075676).  The claims are interpreted as best understood.

Claim 6: Cho discloses a pillow (Fig. 5: cushion 2) apparatus comprising:
at least one inclined rectangular top surface (as shown)
a flat rectangular bottom surface (as provided) and 
four surfaces each having a different common boundary with the inclined rectangular top surface and a different common boundary with the flat rectangular bottom surface (as shown and provided).

Claim 7: Cho discloses the apparatus of claim 1, wherein:
two of the four surfaces (surfaces contacting cushions 1 and 3 as shown in Fig. 5) have the following properties:	
they are opposite each other (as shown)
one of which has a greater height than the other (side abutting 1) as shown) and forms an acute angle with the inclined rectangular top surface (as shown),
one of which has a lesser height (side abutting 3 as shown) than the other and forms an obtuse angle with the inclined rectangular top surface (as shown),

both of which have the shape of a rectangle (as would be the result).

Claim 8: Cho discloses the apparatus of claim 1 wherein:
the other two of the four surfaces have the following properties:
they are opposite each other (side as shown in Fig. 5 and side opposite the side shown),
both of which are perpendicular to the flat rectangular bottom surface (as shown) and 
both of which have the shape of a right trapezoid resting on the leg of the trapezoid that forms a right angle with each of the bases of the trapezoid (as shown and best understood).

Claim 11: Cho discloses a pillow apparatus comprising at least one inclined top surface (Fig. 5: element as shown 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata.  The claims are interpreted as best understood.

Claim 9: Sakata discloses the apparatus of claim 1 except wherein:
	the height of the shorter rectangular surface from surface 3 to surface 2 ranges from one fourth to ten inches,
	the height of the taller rectangular surface from surface 3 to surface 2 ranges from one to twelve inches
	the length from surface 5 to surface 4 ranges from twelve to sixty inches
	the width from surface 6 to surface 7 ranges from five to thirty inches, but it does disclose the angle of inclination of the inclined rectangular top surface ranges from one to forty five degrees (Col. 10, lines 22).  Sakata further provides numerous dimensions available, which cannot be compared to the present invention based on the language as claimed (Col. 9, line 62 - Col. 10, line 35).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  One having ordinary skill in the art would have the claimed dimensions based on the desired size of the invention.   

Claims 10 and 13: Sakata teaches the apparatus except wherein the apparatus is made from very soft memory foam.  As disclosed, the member may be made from foam (Col. 5, lines 15-20).  The examiner takes Official notice that memory foam is well known in the art of such systems based on the ability to conform to a shape and return to its original shape when pressure is no longer applied.

Claims 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho.


the height of the shorter rectangular surface from surface 3 to surface 2 ranges from one fourth to ten inches,
the height of the taller rectangular surface from surface 3 to surface 2 ranges from one to twelve inches
the length from surface 5 to surface 4 ranges from twelve to sixty inches
the width from surface 6 to surface 7 ranges from five to thirty inches and the angle of inclination of the inclined rectangular top surface ranges from one to forty five degrees.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from   One having ordinary skill in the art would have the claimed dimensions based on the desired size of the product.

Claims 10 and 13: Cho teaches the apparatus except wherein the apparatus is made from very soft memory foam.  Cho does teach that memory foam is known in the art.  The examiner takes Official notice that memory foam is well known in the art of such systems based on the ability to conform to a shape and return to its original shape when pressure is no longer applied.

Claim 12: Cho teaches the apparatus of claim 11 except wherein the angle of inclination of the inclined top surface ranges from one to forty five degrees.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  One having ordinary skill in the art would have the claimed dimensions based on the desired size of the product.

Response to Arguments
Applicant’s remarks noting the material of the prior art references is noted.  The examiner addressed these issues above and will not repeat them here for brevity, as the material is related to amendments made by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649